     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 1 of 29 Page ID #:1




 1   Pierce Bainbridge Beck Price & Hecht LLP
     Carolynn Kyungwon Beck (SBN 264703)
 2   Daniel Dubin (SBN 313235)
 3   600 Wilshire Boulevard, Suite 500
     Los Angeles, California 90017-3212
 4   (213) 262-9333
 5   Attorneys for Plaintiffs
 6
                  THE UNITED STATES DISTRICT COURT
 7             FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8                                        Case No.2:18-cv-10441
     Anita Redd, on behalf of her
 9   minor son, Russell Horning,
                                          Complaint for:
10   also known as Backpack Kid;
                                            1. Direct Infringement of
     and RH Performer, LLC, a
11                                             Copyright;
     Georgia limited liability
                                            2. Contributory
12   company,
                                               Infringement of
13              Plaintiffs,                    Copyright;
                                            3. Violation of the Right of
14
          v.                                   Publicity under
15                                             California Common Law;
     Take-Two Interactive
16                                          4. Violation of the Right of
     Software, Inc., a Delaware
                                               Publicity under Cal. Civ.
17   corporation; 2K Sports, Inc., a
                                               Code § 3344;
     Delaware corporation; 2K
18                                          5. Unfair Competition under
     Games, Inc., a Delaware
                                               Cal. Bus. & Prof. Code §
19   corporation; Visual Concepts
                                               17200, et seq.;
     Entertainment, a California
20                                          6. False Designation of
     Corporation; and Does 1
21                                             Origin under 15 U.S.C. §
     through 50, inclusive,
                                               1125(a);
22                                          7. Trademark Infringement
                Defendants.
23                                             under California Common
                                               Law
24                                          8. Trademark Infringement
25                                             under 15 U.S.C. § 1125(a);
                                            9. Trademark Dilution
26
                                               under 15 U.S.C. § 1125(c)
27                                        Demand for Jury Trial
28

                                    Complaint
      Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 2 of 29 Page ID #:2




 1       Plaintiffs Anita Redd, on behalf of her minor son, Russell Horning,
 2   also known as Backpack Kid (“Backpack Kid”), and RH Performer, LLC
 3   (collectively referred to as “Plaintiffs”), by and through their
 4   undersigned counsel, assert the following claims against Defendants
 5   Take-Two Interactive Software, Inc. (“Take-Two”), 2K Sports, Inc. (“2K
 6   Sports”), 2K Games, Inc. (“2K Games”), Visual Concepts Entertainment
 7   (“Visual Concepts”), and Does 1 through 50 (collectively referred to as
 8   “Defendants”), and alleges as follows:
 9                              I.    OVERVIEW
10              Through their unauthorized misappropriation of Backpack
11   Kid’s highly popular signature dance, the “Floss,” in their video games,
12   NBA 2K18 (“2K18”) and NBA 2K19 (“2K19”), Defendants have unfairly
13   profited from exploiting Backpack Kid’s protected creative expression,
14   likeness, and Plaintiffs’ trademark without consent or authorization.
15              Backpack Kid is a professional performer, who created the
16   Floss dance in 2016, which exploded in popularity following his
17   performance of the dance on Saturday Night Live on May 20, 2017,
18   alongside Katy Perry. The Floss is now inextricably linked to Backpack
19   Kid and has continued to be a part of his celebrity persona.
20              Defendants capitalized on Backpack Kid’s celebrity and the
21   Floss’s popularity, particularly with its younger fans, by selling the
22   Floss as an in-game dance (called emote) in 2K18 under the name
23   “Backpack.” In 2K18’s MyCareer Lab players can unlock and then
24   purchase the Backpack emote (described as a “Signature Animation”)
25   to customize their 2K MyCareer avatars. Defendants also include at
26   least one Backpack emote in 2K19. Defendants did not credit Backpack
27   Kid nor seek Plaintiffs’ consent to use, display, reproduce, sell, or create
28   a derivative work based upon Backpack Kid’s Floss dance or likeness in
                                       –1–
                                     Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 3 of 29 Page ID #:3




 1   2K18 or 2K19. Defendants also did not seek Plaintiffs’ consent to use
 2   the term Backpack as the name for the emotes.
 3              Defendants’ NBA 2K franchise is the most popular sports
 4   video game franchise in the world. Indeed, 2K18 was the highest selling
 5   sports game of 2017 and the second highest-selling game overall. In
 6   addition to profits obtained from selling 2K18 – the game retails for
 7   $59.99 at release for the base edition and $79.99 for the Michael Jordan
 8   special edition – Defendants also profit from in-game purchases within
 9   2K18. Defendants should not be able to profit from Backpack Kid’s
10   fame, hard work, and creativity by its intentional misappropriation of
11   Plaintiffs’ original content, likeness, name, and trademark. Plaintiffs
12   seek injunctive relief and damages, including, but not limited to,
13   Defendants’ profits attributed to its improper use of Backpack Kid’s
14   Floss dance, the Backpack title, and Backpack Kid’s likeness.
15                          II.   THE PARTIES
16              Russell Horning resides in Lawrenceville, Georgia. He is
17   better known as the performer, Backpack Kid.
18              Anita Redd, who brings this lawsuit on behalf of Backpack
19   Kid, is Backpack Kid’s mother. Redd also resides in Lawrenceville,
20   Georgia
21              RH Performer, LLC is a Georgia limited liability company
22   with its principal place of business at 745 Dean Way, Lawrenceville, GA
23   30044.    RH Performer, LLC submitted applications for copyright
24   registrations for the Floss dance.
25              Take-Two     Interactive   Software,   Inc.   is   a   Delaware
26   corporation with its principal place of business at 110 West 44th Street,
27   New York, NY 10036.
28
                                    –2–
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 4 of 29 Page ID #:4




 1               2K Sports, Inc. is a Delaware corporation with its principal
 2   place of business at 10 Hamilton Landing, Novato, CA 94949. 2K Sports
 3   is a subsidiary corporation of Take-Two.
 4               2K Games, Inc. is a Delaware corporation with its principal
 5   place of business at 10 Hamilton Landing, Novato, CA 94949.             2K
 6   Games is a subsidiary corporation of Take-Two.
 7               Visual Concepts Entertainment is a California corporation
 8   with its principal place of business at 10 Hamilton Landing, Novato, CA
 9   94949.     Visual Concepts is a subsidiary corporation of 2K Games.
10   Alongside 2K Games, Visual Concepts is the creator and developer of
11   the NBA 2K franchise, which was first released in 1999.
12               The true names and identities of the defendants herein sued
13   as Does 1 through 50, inclusive, are unknown to Plaintiffs, who
14   therefore sue those defendants by such fictitious names. When the true
15   names of those defendants have been ascertained, Plaintiffs will amend
16   this complaint accordingly. Each of the defendants aided and abetted
17   and is responsible in some manner for the occurrences herein alleged,
18   and Plaintiffs’ injuries were proximately caused thereby.
19               At all times herein mentioned, each of the defendants was
20   acting as an agent, servant, employee or representative of defendants,
21   and, in doing the things alleged in this Complaint, was acting within
22   the course and scope of that agency, service, employment, or joint
23   venture.
24       III. SUBJECT MATTER JURISDICTION AND
25                                  VENUE
26               The Court has subject matter jurisdiction over this action
27   pursuant to 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1332
28   (diversity), and 28 U.S.C. § 1367 (supplemental jurisdiction).
                                   –3–
                                 Complaint
      Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 5 of 29 Page ID #:5




 1               Venue is proper in this District under A) 28 U.S.C. §
 2   1391(b)(2) (federal question jurisdiction), because a substantial part of
 3   the events or omissions giving rise to the claim occurred in this District;
 4   and B) 28 U.S.C. §§ 1391(b)(1) and (c) (personal jurisdiction), because
 5   all defendants are subject to personal jurisdiction in this State and at
 6   least one in this District.
 7                    IV.FACTUAL BACKGROUND
 8               Backpack Kid and the Creation of the Floss
 9               Raised in the city of Lawrenceville, Georgia, Backpack Kid
10   began gaining popularity in 2016 for posting videos of himself dancing
11   on Instagram. Backpack Kid exploded in popularity after the world-
12   famous singer, Rihanna, posted one of his videos; Backpack Kid gained
13   55,000 followers on Instagram in two days after the Rihanna post.
14               After obtaining widespread notoriety, Backpack Kid
15   continued to post videos of himself dancing on Instagram. As part of
16   his dances, Backpack Kid included his signature move that he originally
17   called “The Russell.” Indeed, most of Backpack Kid’s videos included
18   Backpack Kid performing The Russell either by himself or with others.
19               Backpack Kid’s popularity further increased after his May
20   20, 2017 Saturday Night Live performance with Katy Perry where he
21   performed his signature dance. Katy Perry has stated that she invited
22   Backpack Kid to perform with her after discovering Backpack Kid’s
23   popular Instagram page. The public began referring to Backpack Kid
24   by his moniker after the Saturday Night Live performance because he
25   performed the dance while wearing a backpack.
26               Backpack Kid also performed his signature dance in Katy
27   Perry’s 2017 “Swish Swish” music video, which was posted to YouTube
28
                                     –4–
                                   Complaint
         Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 6 of 29 Page ID #:6




 1   on August 24, 2017.1 At the time of this filing, the Swish Swish music
 2   video has over 508 million views on YouTube.
 3                 Since its creation in 2016 and its rise to fame soon after,
 4   Backpack Kid’s dance maintained its popularity. Videos of the dance,
 5   now known as the “Floss” or “Flossing,” gained widespread attention
 6   and notoriety, particularly on social media. Hundreds of thousands of
 7   fans, including celebrities and athletes, have posted videos of
 8   themselves Flossing on social media.            Since the Floss’s creation,
 9   Backpack Kid has used and continues to successfully use the Floss
10   commercially.
11                 The Floss has become synonymous with Backpack Kid, who
12   is unanimously credited with creating the dance. Backpack Kid is
13   constantly inundated with requests to perform the Floss; he has
14   performed it on numerous occasions at the behest of both the public and
15   celebrities, including at schools, companies, and other locations around
16   the world. Accordingly, the Floss is a part of Backpack Kid’s celebrity
17   identity and the dance’s unique movements readily evoke a connection
18   to Backpack Kid. Plaintiffs also have copyrights in the Floss dance and
19   trademark rights in the “Floss” and “Backpack Kid.”
20                 The NBA 2K Franchise and the Rise of
21                 Microtransactions
22                 The NBA 2K franchise is an annual series of basketball
23   video games modeled after the National Basketball Association
24   (“NBA”). The NBA 2K series consists of 18 annual installments and
25   four spinoff games. Visual Concepts has been the developer of each of
26   the games since inception; Sega Games Company, Limited was the
27
28   1   The video can be found at https://www.youtube.com/watch?v=iGk5fR-t5AU.
                                       –5–
                                     Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 7 of 29 Page ID #:7




 1   publisher of the first six games before selling Visual Concepts to Take-
 2   Two, who later created the 2K Sports and 2K Games subsidiaries.
 3   Take-Two, 2K Sports, 2K Games and Visual Concepts have been the
 4   creators and publishers of the franchise since NBA 2K6, released in
 5   2005.
 6              Although significantly more complex now, the original “NBA
 7   2K” video game was comparatively simple. The game, released on
 8   November 10, 1999 for the Dreamcast console, features teams from the
 9   1999-2000 NBA season. Players can play as any of those teams, or
10   players from those teams, in head-to-head matchups against another
11   player or a computer program.       Players can also create their own
12   players and teams. The game did not have online capability, nor did it
13   offer in-game purchases.
14              The two subsequent video games, “NBA 2K1” and “NBA
15   2K2,” were largely similar to the first iteration. The fourth installment,
16   ESPN NBA Basketball – the only game in the series not to feature “2K”
17   in the title – was the first game to introduce a career mode where
18   players can create their own character and play as that character in
19   various game modes. The game was also the first in the series to feature
20   online game modes.
21              NBA 2K10, released in October 2009, advanced the series’
22   career mode feature. Then called MyPlayer, the career mode feature
23   allowed players to create a personalized character by customizing the
24   character’s physical and personal traits, including, position, play style,
25   jersey number, name, age, body type, hair, facial features, and tattoos.
26   The feature also allows users to “spend” skill points earned during
27   MyPlayer games to further improve the character’s skills.
28
                                    –6–
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 8 of 29 Page ID #:8




 1              NBA 2K14, released in October 2013, was the first
 2   installment to introduce microtransactions to the MyPlayer mode,
 3   which was renamed MyCareer. In addition to earning currency through
 4   gameplay, the game began allowing players to purchase “Virtual
 5   Currency” or “VC” with real money.        For example, in NBA 2K18,
 6   Defendants offered five pricing levels for purchasing Virtual Currency:
 7              1) 15,000 VC for $4.99;
 8              2) 35,000 VC for $9.99;
 9              3) 75,000 VC for $19.99;
10              4) 200,000 VC for $49.99; or
11              5) 450,000 VC for $99.99.
12              VC can be spent on MyCareer attributes, uniforms, apparel,
13   signature movements and dances.
14              Although controversial, as purchasers already spent the
15   retail cost of around $60 to purchase 2K games, the in-game
16   microtransactions became a lucrative source of additional revenue for
17   Defendants.   As a result, Defendants began offering more options
18   through microtransactions in subsequent installments, including
19   dances. The more complicated the dance, the more it costs to purchase.
20              In NBA 2K16, released on September 29, 2015, Defendants
21   copied the dances and movements of numerous performers, including,
22   among others, Alfonso Ribeiro’s famous danced performed on The Fresh
23   Prince of Bel-Air television show (named “So Fresh” in game), the
24   “Whip” dance created by the Atlanta hip hop group, “We Are Toonz,” in
25   2013 (also named “Whip” in game), the “Cat Daddy” dance created by
26   the hip hop group, “The Rej3ctz,” in 2010 (named “Cat Daddy” and
27   “Rollin” in game), the “Thriller Dance” created by Michael Jackson in
28   his “Thriller” music video in 1982 (named “Spiller” in game), the “Soulja
                                   –7–
                                 Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 9 of 29 Page ID #:9




 1   Boy” dance created by the hip hop artist, “Soulja Boy,” in 2007 (named
 2   “Soul Jah Boi” in game), the “Nae Nae” dance created by “We
 3   Are Toonz,” in 2013 (also named “Nae Nae” in game), and the
 4   “Schmoney Dance” created by the hip hop artist, Bobby Shmurda, in
 5   2014 (named “Dip” in game).
 6               Upon   information    and    belief,   although   Defendants
 7   presumably obtained licenses from athletes to use their likenesses and
 8   voices, Defendants did not seek consent or authorization from these
 9   artists to use any of these movements or dances. Defendants also did
10   not obtain consent to use the names of the dances that these artists
11   created.
12               Moreover, Defendants also misappropriated other popular
13   dances, including Backpack Kid’s Floss dance, in NBA 2K17, NBA 2K18
14   and NBA 2K19. Upon information and belief, Defendants did not seek
15   consent or authorization to use any of these movements of dances.
16               Dances, or emotes, are incredibly popular and provide
17   significant additional revenue to the NBA 2K franchise. Indeed, in
18   2K14, when Defendants first introduced VC, user spending increased
19   by about 150% compared to NBA 2K13 with spending on Virtual
20   Currency making up 92% of the increase. Using Virtual Currency,
21   players purchase dances, alongside clothing, to personalize their
22   gaming experience.     Moreover, players routinely purchase Virtual
23   Currency to avoid the tedious process of earning Virtual Currency
24   through gameplay. Indeed, in NBA 2K18, players are given only 6,000
25   VC to start, and players earn less than 500 VC for each game played on
26   MyCareer.     As dances routinely cost over 1,000 VC, Defendants
27   intentionally offer considerably low amounts of VC through gameplay
28   in order to incentivize players to purchase VC instead.
                                   –8–
                                 Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 10 of 29 Page ID #:10




 1                 Upon information and belief, Defendants will likely continue
 2   adding popular dances/emotes to the 2K games without the artists’ or
 3   creators’ consent or approval to attract more players and add to its ever-
 4   growing revenue.
 5                 Unauthorized Use of the Floss in NBA 2K18 and NBA
 6                 2K19
 7                 On September 19, 2017, Defendants released NBA 2K18 on
 8   the Microsoft Windows, iOS, Android, PlayStation 4, PlayStation 3,
 9   Xbox One and Xbox 360 platforms. Defendants priced the game at
10   $59.99. As part of the game, in the MyCareer mode, Defendants added
11   several new emotes. Among these new emotes, Defendants added the
12   “Backpack.” To obtain this dance, players must spend 2,250 VC.
13                 Moreover, on September 7, 2018, Defendants released NBA
14   2K19 for all platforms, which also offered the Backpack.
15                 As the names indicates, the Backpack emote copies the
16   Backpack Kid’s Floss dance. If purchased, the 2K MyCareer avatar can
17   perform the dance during gameplay. Despite using the dance’s name,
18   and consequently his name, Defendants did not seek to obtain Plaintiffs’
19   authorization or consent. Moreover, Plaintiffs did not give Defendants
20   express or implied consent for its use of Backpack Kid’s likeness, his
21   name, or the Floss dance.         Defendants also did not compensate
22   Plaintiffs.
23                 Upon information and belief, Defendants added the
24   Backpack to intentionally exploit the popularity of Backpack Kid and
25   the Floss dance without providing Plaintiffs any form of compensation.
26                 Defendants profited from their improper misappropriation
27   of the Backpack Kid name and Floss dance and Backpack Kid’s likeness
28   by, inter alia: 1) selling the infringing Backpack emote directly to
                                     –9–
                                   Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 11 of 29 Page ID #:11




 1   players; 2) selling NBA 2K18 and NBA 2K19 that contain the Backpack
 2   emote; 3) advertising the Backpack emote to attract additional players,
 3   including Backpack Kid’s fans or those persons familiar with the Floss
 4   to play NBA 2K18 and NBA 2K19 and make in-game purchases; 4)
 5   keeping the franchise relevant to its players to incentivize those players
 6   to continue purchasing the 2K games; 5) impliedly representing that
 7   Plaintiffs consented to Defendants’ use of his likeness; 6) erroneously
 8   causing the association of NBA 2K18 and NBA 2K19 with Backpack Kid
 9   and the Floss; 7) creating the false impression that Plaintiffs endorsed
10   NBA 2K18 and NBA 2K19; and 8) inducing and/or contributing to NBA
11   2K18 and NBA 2K19 players’ characters performing the Floss dance.
12              Upon information and belief, Defendants actively and
13   knowingly directed, caused, induced, and encouraged others, including,
14   but not limited to, their players, designers, suppliers, distributors,
15   resellers, software developers, and repair providers, to misappropriate
16   Backpack Kid’s likeness, name, and Floss dance.
17              By adding microtransactions to their popular 2K franchise,
18   Defendants have substantially increased their profits by unlawfully and
19   unfairly misappropriating Backpack Kid’s and other artists’ creative
20   expression,   likenesses,   and    trademarks     without    crediting    or
21   compensating these artists. Plaintiffs thus bring this lawsuit to prevent
22   Defendants from further using Backpack Kid’s likeness and the
23   Backpack Kid name and Floss dance, and to recover the profits
24   rightfully owed to them.
25
26
27
28
                                    – 10 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 12 of 29 Page ID #:12




 1                     FIRST CAUSE OF ACTION
 2   (For Direct Infringement of Copyright Against All Defendants)
 3              Plaintiffs hereby repeat and reallege the allegations set
 4   forth in paragraphs 1 through 23, above, as though fully set forth
 5   herein.
 6              On May 20, 2017, after previously obtaining widespread
 7   notoriety for his Instagram dance videos, Backpack Kid and his Floss
 8   dance exploded in popularity after he performed the Floss on Saturday
 9   Night Live with Katy Perry. Backpack Kid also performed The Floss in
10   Katy Perry’s 2017 “Swish Swish” music video, which was posted to
11   YouTube.
12              Backpack Kid is the undisputed creator of the wildly popular
13   and immediately recognizable Floss Dance.          Backpack Kid’s 2016
14   Instagram videos depicting R.H performing the Floss are the original
15   depictions of the Floss or Flossing.
16              Plaintiffs are in the process of registering the Floss with the
17   United States Copyright Office. On July 30, 2018 and October 22, 2018,
18   Plaintiffs submitted applications for copyright registrations, which
19   were assigned Copyright Office case numbers 1-6803798591 and 1-
20   7053827951, respectively.
21              In NBA 2K18 and NBA 2K19, players can have their
22   characters perform Backpack Kid’s dance within the game. In fact, the
23   in-game dance is also named Backpack. Defendants have infringed and
24   continue to infringe Plaintiffs’ copyrights in the Floss by offering the
25   Backpack dance emote that, if purchased, a player can use to make his
26   or her avatar perform during 2K gameplay; substantially copying the
27   Floss in digital form to the 2K games; advertising the Floss under the
28
                                    – 11 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 13 of 29 Page ID #:13




 1   name Backpack in its promotional materials; and creating the
 2   Backpack emote as a derivative work of the Floss.
 3               Defendants did not seek to obtain Plaintiffs’ permission for
 4   its use of the Floss for the Floss emote.          Nor have Defendants
 5   compensated or credited Backpack Kid for their use of the Floss.
 6               Moreover, Defendants actively and knowingly directed,
 7   caused, induced, and encouraged others, including, but not limited to,
 8   its players, designers, suppliers, distributors, resellers, software
 9   developers, and repair providers, to misappropriate Backpack Kid’s
10   likeness and the Floss.
11               Defendants’ acts of infringement have been willful,
12   intentional, and purposeful, in disregard of and with indifference to
13   Plaintiffs’ rights.
14               Defendants’ willful and continued unauthorized use of the
15   Floss for commercial gain has caused and will continue to cause
16   confusion and mistaken belief by leading the public to erroneously
17   associate the Floss with NBA 2K18 and NBA 2K19 in violation of 17
18   U.S.C. §§ 101 et seq.
19               As a result of Defendants’ conduct, Plaintiffs have been
20   damaged by being precluded from receiving their rightful share of the
21   profits earned by Defendants for their improper and unlicensed use of
22   Plaintiffs’ exclusive copyrights in the Backpack emote.
23               Plaintiffs are entitled to permanent injunctive relief
24   preventing Defendants, and their officers, agents, and employees, and
25   all related persons from further using the Floss and engaging in other
26   acts in violation of Copyright law.
27               As    a   direct   and    proximate   result   of   Defendants’
28   infringement of Plaintiffs’ copyrights and exclusive rights under
                                      – 12 –
                                    Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 14 of 29 Page ID #:14




 1   copyright, Plaintiffs are also entitled to recover damages, including
 2   attorneys’ fees, and any profits obtained by Defendants as a result of
 3   the infringements alleged above, in an amount according to proof to be
 4   determined at the time of trial.
 5              In doing the acts herein alleged, Defendants acted
 6   fraudulently, willfully, and with malice, and Plaintiffs are therefore
 7   entitled to punitive damages according to proof at the time of trial.
 8                   SECOND CAUSE OF ACTION
 9      (For Contributory Infringement of Copyright Against All
10                                 Defendants)
11              Plaintiffs hereby repeat and reallege the allegations set
12   forth in paragraphs 1 through 36, above, as though fully set forth
13   herein.
14              Plaintiffs are in the process of registering the Floss with the
15   United States Copyright Office. On July 30, 2018 and October 22, 2018,
16   Plaintiffs submitted applications for copyright registrations, which
17   were assigned Copyright Office case numbers 1-6803798591 and 1-
18   7053827951, respectively.
19              In NBA 2K18 and NBA 2K19, players can have their
20   characters perform the dance within the game. In fact, the in-game
21   dance is also named the Backpack (a clear reference to Backpack Kid).
22   Defendants have infringed and continue to infringe Plaintiffs’
23   copyrights in the Floss by offering the Backpack dance emote that, if
24   purchased, a player can use to make his or her avatar perform during
25   2K gameplay; substantially copying the Floss in digital form to the 2K
26   games; advertising the Floss in its promotional materials; and creating
27   the Backpack emote as a derivative work of the Floss.
28
                                    – 13 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 15 of 29 Page ID #:15




 1               By providing the Backpack emote necessary for its players
 2   to commit direct copyright infringement, Defendants have and continue
 3   to materially contribute to the unauthorized reproductions and
 4   distributions by its players of the Floss.
 5               Defendants did not seek to obtain Plaintiffs’ permission for
 6   its use of the Floss for the Backpack emote. Nor have Defendants
 7   compensated or credited Backpack Kid for their use of the Floss.
 8               Moreover, Defendants actively and knowingly directed,
 9   caused, induced, and encouraged others, including, but not limited to,
10   its players, designers, suppliers, distributors, resellers, software
11   developers, and repair providers, to misappropriate Backpack Kid’s
12   likeness and the Floss.
13               Defendants’ acts of infringement have been willful,
14   intentional, and purposeful, in disregard of and with indifference to
15   Plaintiffs’ rights.
16               Defendants’ willful and continued unauthorized use of the
17   Floss has caused and will continue to cause confusion and mistaken
18   belief by leading the public to erroneously associate the Floss with 2K18
19   and 2K19 in violation of 17 U.S.C. §§ 101 et seq.
20               As a result of Defendants’ conduct, Plaintiffs have been
21   damaged by being precluded from receiving his rightful share of the
22   profits earned by Defendants for their improper and unlicensed use of
23   Plaintiffs’ exclusive copyrights in the Backpack emote.
24               Defendants’ conduct is causing and, unless enjoined and
25   restrained by this Court, will continue to cause Plaintiffs great and
26   irreparable injury that cannot be compensated or measured in money.
27   Plaintiffs have no adequate remedy at law. Pursuant to 17 U.S.C. §
28
                                    – 14 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 16 of 29 Page ID #:16




 1   502, Plaintiffs are entitled to injunctive relief, prohibiting further
 2   contributory infringements of Plaintiffs’ copyrights.
 3              As    a   direct   and   proximate    result   of   Defendants’
 4   infringement of Plaintiffs’ copyrights and exclusive rights under
 5   copyright, Plaintiffs are also entitled to recover damages, including
 6   attorneys’ fees, and any profits obtained by Defendants as a result of
 7   the infringements alleged above, in an amount according to proof to be
 8   determined at the time of trial.
 9              In doing the acts herein alleged, Defendants acted
10   fraudulently, willfully, and with malice, and Plaintiffs are therefore
11   entitled to punitive damages according to proof at the time of trial.
12                     THIRD CAUSE OF ACTION
13       (For Violation of the Right of Publicity Under California
14                   Common Law Against All Defendants)
15              Plaintiffs hereby repeat and reallege the allegations set
16   forth in paragraphs 1 through 48, above, as though fully set forth
17   herein.
18              Through their use of the Floss as an in-game dance emote
19   that can be purchased as the emote of the same name, Defendants
20   misappropriated Backpack Kid’s identity. The Backpack emote depicts
21   Backpack Kid performing the Floss.
22              Upon information and belief, Defendants created the
23   Backpack emote by capturing and digitally copying Backpack Kid
24   performing the Floss.     Defendants then utilized the digital copy to
25   create code that, if purchased, allows player avatars to perform the
26   Floss.
27              Defendants did not seek or obtain Plaintiffs’ authorization
28   or consent for its use of Backpack Kid’s likeness or the Floss for the
                                     – 15 –
                                   Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 17 of 29 Page ID #:17




 1   Backpack emote.      Nor have Defendants compensated or credited
 2   Backpack Kid for their use of his likeness or the Floss.
 3              Defendants used Backpack Kid’s likeness to generate
 4   significant wealth by: 1) selling the infringing Backpack emote directly
 5   to players; 2) selling NBA 2K18 and NBA 2K19 that contain the
 6   Backpack emote; 3) advertising the Backpack emote to attract
 7   additional players, including Backpack Kid’s fans or those persons
 8   familiar with the Floss to play NBA 2K18 and NBA 2K19 and make in-
 9   game purchases; 4) keeping the franchise relevant to its players to
10   incentivize those players to continue purchasing the 2K games; 5)
11   impliedly representing that Plaintiffs consented to Defendants’ use of
12   Backpack Kid’s likeness; 6) erroneously causing the association of NBA
13   2K18 and NBA 2K19 with the Floss; 7) creating the false impression
14   that Plaintiffs endorsed NBA 2K18 and NBA 2K19; and 8) inducing
15   and/or contributing to NBA 2K18 and NBA 2K19 players’ characters
16   performing the Floss dance.
17              As a performance artist, Backpack Kid exploits his identity
18   by performing in shows, events, and with the media. Backpack Kid was
19   damaged by Defendants’ conduct as he was prevented from reaping the
20   profits of licensing his likeness or the Floss to Defendants.
21              Defendants’ conduct caused and will continue to cause
22   confusion and mistaken belief by leading the public to erroneously
23   believe that Plaintiffs consented to the use of Backpack Kid’s likeness
24   in NBA 2K18 and NBA 2K19.
25              Plaintiffs are entitled to permanent injunctive relief
26   preventing Defendants, and their officers, agents, and employees, and
27   all related persons from further using Backpack Kid’s likeness or the
28   Floss.
                                     – 16 –
                                   Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 18 of 29 Page ID #:18




 1               Plaintiffs are also entitled to recover damages, including any
 2   profits obtained by Defendants as a result of the infringements alleged
 3   above, in an amount according to proof to be determined at the time of
 4   trial.
 5                   FOURTH CAUSE OF ACTION
 6   (For Violation of the Right of Publicity Under Cal. Civ. Code §
 7                       3344 Against All Defendants)
 8               Plaintiffs hereby repeat and reallege the allegations set
 9   forth in paragraphs 1 through 57, above, as though fully set forth
10   herein.
11               Through their use of Backpack name and Floss dance as an
12   in-game dance emote, Defendants misappropriated Backpack Kid’s
13   identity.   In NBA 2K18 and NBA 2K19, players can have their
14   characters perform the Floss dance within the game. In fact, the in-
15   game dance is also named the Backpack.
16               Defendants did not seek or obtain Plaintiffs’ authorization
17   or consent for its use of Backpack Kid’s likeness or the Floss for the
18   Backpack emote.      Nor have Defendants compensated or credited
19   Backpack Kid for their use of his likeness or the Floss.
20               Defendants used Backpack Kid’s likeness to generate
21   significant wealth by: 1) selling the infringing Backpack emote directly
22   to players; 2) selling NBA 2K18 and NBA 2K19 that contain the
23   Backpack emote; 3) advertising the Backpack emote to attract
24   additional players, including Backpack Kid’s fans or those persons
25   familiar with the Floss to play NBA 2K18 and NBA 2K19 and make in-
26   game purchases; 4) keeping the franchise relevant to its players to
27   incentivize those players to continue purchasing the 2K games; 5)
28   impliedly representing that Plaintiffs consented to Defendants’ use of
                                    – 17 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 19 of 29 Page ID #:19




 1   Backpack Kid’s likeness; 6) erroneously causing the association of NBA
 2   2K18 and NBA 2K19 with the Floss; 7) creating the false impression
 3   that Plaintiffs endorsed NBA 2K18 and NBA 2K19; and 8) inducing
 4   and/or contributing to NBA 2K18 and NBA 2K19 players’ characters
 5   performing the Floss dance.
 6              As a performance artist, Backpack Kid exploits his identity
 7   by performing in shows, events, and with the media. Backpack Kid was
 8   damaged by Defendants’ conduct as he was prevented from reaping the
 9   profits of licensing his likeness or the Floss to Defendants.
10              Defendants’ conduct caused and will continue to cause
11   confusion and mistaken belief by leading the public to erroneously
12   believe that Plaintiffs consented to the use of Backpack Kid’s likeness
13   in NBA 2K18 and NBA 2K19.
14              Plaintiffs are entitled to permanent injunctive relief
15   preventing Defendants, and their officers, agents, and employees, and
16   all related persons from further using Backpack Kid’s likeness or the
17   Floss.
18              Plaintiffs are also entitled to recover damages, including any
19   profits obtained by Defendants as a result of the infringements alleged
20   above, in an amount according to proof to be determined at the time of
21   trial.
22                     FIFTH CAUSE OF ACTION
23      (Unfair Competition Under Cal. Bus. & Prof. Code § 17200)
24              Plaintiffs hereby repeat and reallege the allegations set
25   forth in paragraphs 1 through 65, above, as though fully set forth
26   herein.
27              By misappropriating the Backpack Kid name and Floss
28   dance, and Backpack Kid’s likeness, Defendants have engaged in
                                     – 18 –
                                   Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 20 of 29 Page ID #:20




 1   business acts or practices that constitute unfair competition in violation
 2   of Cal. Bus. & Prof. Code. § 17200.
 3              As a result of Defendants’ violations, Defendants have
 4   unjustly enriched themselves by: 1) selling the infringing Backpack
 5   emote directly to players; 2) selling NBA 2K18 and NBA 2K19 that
 6   contain the Backpack emote; 3) advertising the Backpack emote to
 7   attract additional players, including Backpack Kid’s fans or those
 8   persons familiar with the Floss to play NBA 2K18 and NBA 2K19 and
 9   make in-game purchases; 4) keeping the franchise relevant to its
10   players to incentivize those players to continue purchasing the 2K
11   games; 5) impliedly representing that Plaintiffs consented to
12   Defendants’ use of Backpack Kid’s likeness; 6) erroneously causing the
13   association of NBA 2K18 and NBA 2K19 with the Floss; 7) creating the
14   false impression that Plaintiffs endorsed NBA 2K18 and NBA 2K19;
15   and 8) inducing and/or contributing to NBA 2K18 and NBA 2K19
16   players’ characters performing the Floss dance.
17              Plaintiffs have been damaged by Defendants’ conduct as
18   Plaintiffs were prevented from reaping the profits of licensing Backpack
19   Kid’s likeness or the Floss to Defendants.
20              Plaintiffs are entitled to permanent injunctive relief
21   preventing Defendants, and their officers, agents, and employees, and
22   all related persons from further using Backpack Kid’s likeness and
23   Plaintiffs’ trademark in the Backpack Kid name and copyright in the
24   Floss dance.
25              Plaintiffs are also entitled to recover damages, including any
26   profits obtained by Defendants as a result of the infringements alleged
27   above, in an amount according to proof to be determined at the time of
28   trial.
                                    – 19 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 21 of 29 Page ID #:21




 1                     SIXTH CAUSE OF ACTION
 2        (False Designation of Origin Under 15 U.S.C. § 1125(a))
 3              Plaintiffs hereby repeat and reallege the allegations set
 4   forth in paragraphs 1 through 71, above, as though fully set forth
 5   herein.
 6              Since creating the Floss and performing it on Saturday
 7   Night Live, Backpack Kid and his Floss dance have exploded in
 8   popularity. The Floss has become synonymous with Backpack Kid, who
 9   is unanimously credited with creating the dance. Backpack Kid has
10   also been interviewed several times about the creation of the Floss and
11   how to properly perform it. Accordingly, the Floss is a part of Backpack
12   Kid’s identity and the dance’s unique movements readily evoke imagery
13   of Backpack Kid’s popular Instagram videos and famous Saturday
14   Night Live performance.
15              In NBA 2K18 and NBA 2K19, players can have their
16   characters perform the Floss dance within the game. In fact, the in-
17   game dance is also named the Backpack.             Through Defendants’
18   unauthorized use of the “Backpack” name and Floss dance in 2K18 and
19   2K19, Defendants have misappropriated Backpack Kid’s name and
20   likeness, and Plaintiffs’ copyright and trademark.
21              Moreover,     Plaintiffs   are   damaged      by   Defendants’
22   exploitation of his name and likeness through 1) selling the infringing
23   Backpack emote directly to players; 2) selling NBA 2K18 and NBA 2K19
24   that contain the Backpack emote; 3) advertising the Backpack emote to
25   attract additional players, including Backpack Kid’s fans or those
26   persons familiar with the Floss to play NBA 2K18 and NBA 2K19 and
27   make in-game purchases; 4) keeping the franchise relevant to its
28   players to incentivize those players to continue purchasing the 2K
                                    – 20 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 22 of 29 Page ID #:22




 1   games; 5) impliedly representing that Plaintiffs consented to
 2   Defendants’ use of Backpack Kid’s likeness; 6) erroneously causing the
 3   association of NBA 2K18 and NBA 2K19 with the Floss; 7) creating the
 4   false impression that Plaintiffs endorsed NBA 2K18 and NBA 2K19;
 5   and 8) inducing and/or contributing to NBA 2K18 and NBA 2K19
 6   players’ characters performing the Floss dance.
 7              As a result of Defendants’ conduct, Plaintiffs have been
 8   damaged by being precluded from receiving their rightful share of the
 9   profits from selling or licensing the Backpack Kid name and Floss
10   dance.
11              Moreover, Plaintiffs were damaged by Defendants’ conduct
12   as they were prevented from reaping the profits of licensing the
13   Backpack Kid name and Floss dance to Defendants for commercial gain.
14              Plaintiffs are entitled to permanent injunctive relief
15   preventing Defendants, and their officers, agents, and employees, and
16   all related persons from further using the Backpack Kid name and Floss
17   dance.
18              Plaintiffs are also entitled to recover damages, including any
19   profits obtained by Defendants as a result of the infringements alleged
20   above, in an amount according to proof to be determined at the time of
21   trial.
22                  SEVENTH CAUSE OF ACTION
23      (Trademark Infringement Under California Common Law)
24              Plaintiffs hereby repeat and reallege the allegations set
25   forth in paragraphs 1 through 79, above, as though fully set forth
26   herein.
27              Since Backpack Kid’s creation of the Floss in 2016 and its
28   rise to fame soon after, Backpack Kid exploded in popularity.
                                    – 21 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 23 of 29 Page ID #:23




 1   Accordingly, since 2016, Backpack Kid has used, and thereby owns,
 2   common law trademark rights in Backpack Kid.
 3              The Backpack Kid name is distinctive and has acquired
 4   distinctiveness through Plaintiffs’ continuous and widespread use of the
 5   Backpack Kid name and dance in concerts, performances and videos in
 6   the United States and worldwide.
 7              In NBA 2K18 and NBA 2K19, players can have their
 8   characters perform the dance within the game. In fact, the in-game
 9   dance is also named the Backpack. Through Defendants’ unauthorized
10   use of the Backpack Kid name and dance in 2K18 and 2K19, Defendants
11   have misappropriated Plaintiffs’ trademark.
12              Moreover,     Plaintiffs   are   damaged      by   Defendants’
13   exploitation of the Backpack Kid name through 1) selling the infringing
14   Backpack emote directly to players; 2) selling NBA 2K18 and NBA 2K19
15   that contain the Backpack emote; 3) advertising the Backpack emote to
16   attract additional players, including Backpack Kid’s fans or those
17   persons familiar with the Floss to play NBA 2K18 and NBA 2K19 and
18   make in-game purchases; 4) keeping the franchise relevant to its
19   players to incentivize those players to continue purchasing the 2K
20   games; 5) impliedly representing that Plaintiffs consented to
21   Defendants’ use of Backpack Kid’s likeness; 6) erroneously causing the
22   association of NBA 2K18 and NBA 2K19 with the Floss; 7) creating the
23   false impression that Plaintiffs endorsed NBA 2K18 and NBA 2K19;
24   and 8) inducing and/or contributing to NBA 2K18 and NBA 2K19
25   players’ characters performing the Floss dance.
26              As a result of Defendants’ conduct, Plaintiffs have been
27   damaged by being precluded from receiving their rightful share of the
28
                                    – 22 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 24 of 29 Page ID #:24




 1   profits from selling or licensing the Backpack Kid name and Floss
 2   dance.
 3                Moreover, Plaintiffs were damaged by Defendants’ conduct
 4   as they were prevented from reaping the profits of licensing the
 5   Backpack Kid name and Floss dance to Defendants for commercial gain.
 6                Plaintiffs are entitled to permanent injunctive relief
 7   preventing Defendants, and their officers, agents, and employees, and
 8   all related persons from further using the Backpack Kid name and Floss
 9   dance.
10                Plaintiffs are also entitled to recover damages, including any
11   profits obtained by Defendants as a result of the infringements alleged
12   above, in an amount according to proof to be determined at the time of
13   trial.
14                    EIGHTH CAUSE OF ACTION
15            (Trademark Infringement Under 15 U.S.C. § 1125(a))
16                Plaintiffs hereby repeat and reallege the allegations set
17   forth in paragraphs 1 through 88, above, as though fully set forth
18   herein.
19                Defendants’ unauthorized use of the Backpack Kid name
20   and dance in 2K18 and 2K19 constitutes infringement in violation of
21   the Lanham Act, 15. U.S.C. § 1125(a), et seq., and has caused
22   substantial and irreparable injury to Backpack Kid’s reputation and
23   goodwill.
24                As a direct and proximate result of Defendants’ trademark
25   infringement, Plaintiffs are entitled to permanent injunctive relief
26   preventing Defendants, and their officers, agents, and employees, and
27   all related persons from further using the Backpack Kid name and
28   dance.
                                     – 23 –
                                   Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 25 of 29 Page ID #:25




 1              Plaintiffs are also entitled to recover damages, including any
 2   profits obtained by Defendants as a result of the infringements alleged
 3   above, in an amount according to proof to be determined at the time of
 4   trial.
 5              Defendants’ acts have been deliberate, willful, and
 6   intentional and purposeful to exploit Backpack Kid’s celebrity and
 7   popularity of the Backpack Kid name and dance.
 8                Defendants threaten to continue to advertise, promote,
 9   market, sell and offer for sale the Backpack Kid emote using the same
10   name as Plaintiffs’ mark, and unless and restrained and enjoined, will
11   continue to do so to Plaintiffs’ irreparable damage.
12              Defendants’ conduct is causing and, unless enjoined and
13   restrained by this Court, will continue to cause Plaintiffs great and
14   irreparable injury that cannot be compensated or measured in money.
15   Plaintiffs thus have no adequate remedy at law and are entitled to
16   injunctive relief, prohibiting further infringements of Plaintiffs’
17   trademark.
18              In addition, Plaintiffs have incurred costs and attorneys’ fees
19   to bring this action.
20                    NINTH CAUSE OF ACTION
21             (Trademark Dilution Under 15 U.S.C. § 1125(c))
22              Plaintiffs hereby repeat and reallege the allegations set
23   forth in paragraphs 1 through 109, above, as though fully set forth
24   herein.
25              By virtue of the prominent and continuous use of the
26   Backpack Kid mark, Plaintiffs’ mark has become distinctive and famous
27   within the meaning of 15 U.S.C. § 1125(c).
28
                                    – 24 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 26 of 29 Page ID #:26




 1              Defendants’ conduct dilutes the distinctive quality of
 2   Plaintiffs’ mark in violation of Section 43(c) of the Lanham Act, 15
 3   U.S.C. § 1125(c).
 4              Defendants’ conduct and actions have lessened the capacity
 5   of Plaintiffs’ mark as Defendants did not credit Backpack Kid nor seek
 6   his consent to use the Backpack Kid trademark.
 7              Defendants’ acts have been deliberate, willful, and
 8   intentional and purposeful to exploit Backpack Kid’s celebrity and
 9   popularity of the Backpack Kid name and Floss dance.
10               Defendants threaten to continue to advertise, promote,
11   market, sell and offer for sale the Floss emote using the same name as
12   Plaintiffs’ mark, and unless and restrained and enjoined, will continue
13   to do so to Plaintiffs’ irreparable damage.
14              Defendants’ conduct is causing and, unless enjoined and
15   restrained by this Court, will continue to cause Plaintiffs great and
16   irreparable injury that cannot be compensated or measured in money.
17   Plaintiffs thus have no adequate remedy at law and are entitled to
18   injunctive relief, prohibiting further dilution of Plaintiffs’ trademark.
19              In addition, Plaintiffs have incurred costs and attorneys’ fees
20   to bring this action.
21                           PRAYER FOR RELIEF
22   As to the First Cause of Action:
23         1.   For an order restraining Defendants from using, selling, or
24   displaying Plaintiffs’ copyright in NBA 2K18 and NBA 2K19;
25        2.    For an award of damages according to proof;
26        3.    For punitive and/or exemplary damages;
27        4.    For attorney’s fees and costs;
28
                                    – 25 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 27 of 29 Page ID #:27




 1   As to the Second Cause of Action:
 2        5.    For an order restraining Defendants from using, selling, or
 3   displaying Plaintiffs’ copyright in NBA 2K18 and NBA 2K19;
 4        6.    For an award of damages according to proof;
 5        7.    For punitive and/or exemplary damages;
 6        8.    For attorney’s fees and costs;
 7   As to the Third Cause of Action:
 8        9.    For an order restraining Defendants from using Backpack
 9   Kid’s likeness in NBA 2K18 and NBA 2K19;
10        10.   For an award of damages according to proof;
11   As to the Fourth Cause of Action:
12        11.   For an order restraining Defendants from using, selling, or
13   displaying Plaintiffs’ copyright and likeness in NBA 2K18 and NBA
14   2K19;
15        12.   For an award of damages according to proof; and
16        13.   For punitive and/or exemplary damages;
17   As to the Fifth Cause of Action:
18        14.   For an order restraining Defendants from using, selling, or
19   displaying Plaintiffs’ copyright and likeness in NBA 2K18 and NBA
20   2K19;
21        15.   For an award of damages according to proof; and
22   As to the Sixth Cause of Action:
23        16.   For an order restraining Defendants from using, selling, or
24   displaying Backpack Kid’s likeness in NBA 2K18 and NBA 2K19;
25        17.   For an award of damages according to proof;
26        18.   For punitive and/or exemplary damages;
27        19.   For attorney’s fees and costs;
28
                                    – 26 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 28 of 29 Page ID #:28




 1   As to the Seventh Cause of Action:
 2        20.   For an order restraining Defendants from using, selling, or
 3   displaying Plaintiffs’ trademark in NBA 2K18 and NBA 2K19;
 4        21.   For an award of damages according to proof;
 5   As to the Eighth Cause of Action:
 6        20.   For an order restraining Defendants from using, selling, or
 7   displaying Plaintiffs’ trademark in NBA 2K18 and NBA 2K19;
 8        21.   For an award of damages according to proof;
 9   As to the Ninth Cause of Action:
10        20.   For an order restraining Defendants from using, selling, or
11   displaying Plaintiffs’ trademark in NBA 2K18 and NBA 2K19;
12        21.   For an award of damages according to proof;
13   As to All Causes of Action:
14        22.   For costs of suit; and
15        23.   For such other and further relief as the Court may deem
16   proper.
17
     Dated: December 17, 2018            Respectfully Submitted,
18
19                                       Pierce Bainbridge Beck Price &
                                         Hecht LLP
20
21
22                                       By: /s/Carolynn Kyungwon Beck
                                         Carolynn Kyungwon Beck
23
                                         Attorneys for Plaintiffs
24
25
26
27
28
                                    – 27 –
                                  Complaint
     Case 2:18-cv-10441 Document 1 Filed 12/17/18 Page 29 of 29 Page ID #:29




 1                               JURY TRIAL
 2       Plaintiffs request a trial by jury on all issues to which it is entitled
 3   a jury.
 4
 5   Dated: December 17, 2018           Respectfully Submitted,

 6                                      Pierce Bainbridge Beck Price &
 7                                      Hecht LLP
 8                                      By: /s/Carolynn Kyungwon Beck
 9                                      Carolynn Kyungwon Beck
10                                      Carolynn Kyungwon Beck (SBN
11                                      264703)
                                        cbeck@piercebainbridge.com
12
                                        Daniel Dubin (SBN 313235)
13                                      ddubin@piercebainbridge.com
14                                      600 Wilshire Boulevard, Suite 500
                                        Los Angeles, California 90017-3212
15                                      (213) 262-9333
16
                                        David L. Hecht (NY4695961) (pro
17
                                        hac vice admission pending)
18                                      dhecht@piercebainbridge.com
19                                      Maxim Price (NY684858) (pro hac
                                        vice admission pending)
20                                      mprice@piercebainbridge.com
21                                      Yi Wen Wu (NY5294475) (pro hac
                                        vice admission pending)
22                                      wwu@piercebainbridge.com
23                                      20 West 23rd Street, Fifth Floor
                                        New York, New York 10010
24
                                        (212) 484-9866
25
26                                      Attorneys for Plaintiffs

27
28
                                    – 28 –
                                  Complaint
